ORDER AND JUDGMENT *
HARRIS L. HARTZ, Circuit Judge.
In Begay v. United States, — U.S. —, 128 S.Ct. 1581, 170 L.Ed.2d 490 (2008), the Supreme Court reversed that portion of our decision in United States v. Begay, 470 F.3d 964 (10th Cir.2006), holding that Mr. Begay’s conviction of felony driving while intoxicated is a violent felony under 18 U.S.C. § 924(e). We therefore vacate that portion of our prior decision so holding and reinstate the remainder of the court’s December 12, 2006, opinion. We REMAND to the district court with instructions to vacate the sentence and re-sentence Mr. Begay subject to our prior decision as modified by the Supreme Court.

 This order and judgment is not binding precedent except under the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed. R.App. P. 32.1 and IOth Cir. R. 32.1.